Citation Nr: 1518685	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  07-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.   Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran had two personal hearings before two different Veterans Law Judges (VLJs), in November 2009 and August 2012; however, neither is still employed at the Board.  In December 2014, the Veteran was given the opportunity for yet another hearing before another VLJ, who would then adjudicate the issues still remaining.  He declined this opportunity.  Accordingly, the Board may proceed with adjudication.  See 38 C.F.R. § 20.707 (2014).
 
The Board remanded these claims in March 2013 for additional development.  Since then, in an October 2013 rating decision, service connection was granted for a right shoulder disability, a lumbar spine disability, hypertension, erectile dysfunction, posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), and diabetes.  As these decisions constitute a full grant of those claims, they are no longer before the Board.  The remaining issues on appeal are as listed above.

The issue of entitlement to service connection for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).









FINDING OF FACT

In resolving all doubt in the Veteran's favor, left ear hearing loss is related to service.

CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran need only show that there is an approximate balance between positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

At the November 2004 VA examination, the Veteran was diagnosed with sensorineural hearing loss.  The examiner attributed it to noise exposure in service.  However, the Veteran's hearing loss was not disabling for VA purposes at that time, and therefore service connection could not have been granted at that time.  See 38 C.F.R. § 3.385 (2014).
The December 2010 VA examiner did not clearly provide an opinion on etiology, but did find that Veteran's left ear hearing loss had reached a severity where it was considered disabling for VA purposes.  Id.

The May 2013 VA examiner opined that hearing loss was less likely related to service.  She noted that he had normal hearing at separation, and that studies have shown there is no delayed onset of hearing loss due to noise exposure.  

There is a balance of positive and negative evidence in this case, therefore, service connection for left ear hearing loss is granted.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

A supplemental VA examination report regarding the etiology of headaches is required.  The May 2013 VA examiner opined that the Veteran does not have a headache condition.  However, the December 2010 VA examiner diagnosed tension headaches.  He was also diagnosed with cluster headaches by VA treatment providers in March 2011.  Further, he has testified to having headaches at least a few times a month for years.  There is an opinion explaining why headaches are less likely related to his service-connected hypertension, but there are no opinions regarding whether his other service-connected conditions have caused or aggravated headaches. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA treatment records.

2.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that headaches are related to service.  The examiner is asked to review the claims file prior to the examination.  The examiner is advised that the Veteran's STRs are not complete, and the only available records are from 1992 and 1993, but his service began in 1976.  He has alleged having frequent headaches while in service, and indeed, headaches are shown in November 1992 and March 1993.  Absence of complaints of treatment for headaches in the STRs is not dispositive of the question as to whether they are related to service, and the examiner is asked to provide an opinion that addresses the Veteran's statements alleging that headaches began while in service and have persisted to the present.

The Veteran has reported that he has more headaches during times of stress.  The examiner is asked for an opinion on whether his service connected acquired psychiatric disabilities, or the medications used to treat it, cause or aggravate (that is, cause a permanent increase in severity beyond the normal progression of the disability) headaches.  

The examiner is also asked for opinions on whether any of his other service-connected disabilities (diabetes, DJD and radiculopathy of the lumbar spine, tinnitus, left ear hearing loss, and DJD of the right shoulder), or the medication he takes to treat these disabilities, have caused or aggravated his headaches.

The examiner is asked to provide explanatory rationale for all opinions rendered, including citations to the record and medically accepted knowledge.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


